—Appeal from an order of Supreme Court, Livingston County (Alonzo, J.), entered October 23, 2001, which granted the motion of defendants David Oldfield and Barbara Oldfield seeking summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action to recover damages for injuries sustained by her son on her own property when he was attacked by a dog owned by a tenant of David Oldfield and Barbara Oldfield (defendants). Supreme Court properly granted the motion of defendants seeking summary judgment dismissing the complaint against them. It is undisputed that the incident did not occur on defendants’ property, and thus defendants owed no duty of care to plaintiff’s son (see Terrio v Daggett, 208 AD2d 1163; see also Phillips v Coffee To Go, 269 AD2d 123, 124; Shen v Kornienko, 253 AD2d 396). Present — Pine, J.P., Hurlbutt, Kehoe, Gorski and Lawton, JJ.